UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Rule 13d-102) Information Statement Pursuant to Rules 13d-1 and 13d-2 Under the Securities Exchange Act of 1934 (Amendment No.)* CELLULAR BIOMEDICINE GROUP, INC. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) (CUSIP Number) June 25, 2014 Date of Event Which Requires Filing of the Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed: Rule 13d-1(b) T Rule 13d-1(c) Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Cusip No.276050101 13G Page 2 of 5 Pages 1 NAMES OF REPORTING PERSONS: Mission Right Limited I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): N/A (1) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) T 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER -0- 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER -0- 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.2% (2) 12 TYPE OF REPORTING PERSON CO (1)Mission Right Limited is incorporated in the British Virgin Islands and does not have an I.R.S. Identification Number. (2)Based on 9,073,368 shares of common stock of the Issuer outstanding derived from (i) 7,580,831 shares of Common Stock outstanding as of July 1, 2014, as disclosed in the Issuer’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on May 15, 2014 plus (ii) those shares issued in the Issuer’s recently completed private placement of 1,492,537 as disclosed in the Issuer’s Form 8-K filed June 23, 2014. Cusip No.276050101 13G Page 3 of 5 Pages Item 1(a) Name of Issuer Cellular Biomedicine Group, Inc. Item 1(b) Address of Issuer’s Principal Executive Offices 530 University Avenue, #17, Palo Alto, California 94301 Item 2(a) Name of Person Filing This Schedule 13G is being filed by Mission Right Limited (“Mission Right”) with respect to shares of common stock of the above-named issuer owned by Mission Right. The filing of this statement shall not be construed as an admission that any of the Reporting Person is the beneficial owner of any securities covered by the statement other than the securities actually owned by such person (if any). Item 2(b) Address of Principal Business Office The address of the principal business office of each of the Reporting Persons is 4503-5, 45/F, China Resources Building, 25 Harbour Road, Wanchai, Hong Kong. Item 2(c) Citizenship Mission Right is a corporation organized under the laws of the British Virgin Islands. Item 2(d) Title of Class of Securities Common stock, $0.001 par value Item 2(e) CUSIP Number Item 3 If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) Broker or dealer registered under Section 15 of the Exchange Act; (b) Bank as defined in Section 3(a)(6) of the Exchange Act; (c) Insurance company as defined in Section 3(a)(19) of the Exchange Act; (d) Investment company registered under Section 8 of the Investment Company Act; (e) An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); Cusip No.276050101 13G Page 4 of 5 Pages (f) An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) Group, in accordance with Rule 13d-1(b)(1)(ii)(J). If filing as a non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J), please specify the type of institution: . Item 4 Ownership (a) Mission Right beneficially owns 746,268shares of Common Stock. (b) The number of shares Mission Right beneficially owns constitutes approximately 8.2% of the Common Stock outstanding. (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:746,268 (ii) shared power to vote or to direct the vote:0 (iii) sole power to dispose or to direct the disposition of:746,268 (iv) shared power to dispose or to direct the disposition of:0 Item 5 Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following Cusip No.276050101 13G Page 5 of 5 Pages Item 6 Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7 Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company Not Applicable Item 8 Identification and Classification of Members of the Group Not Applicable Item 9
